64 F.3d 656
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Lebron CHURCH, Plaintiff--Appellant,andThe ROYAL ORDER OF SACRED KLANSMEN;  The Royal Order of theSacred Knights;  The Justice Knights of the KuKlux Klan, Plaintiffs,v.NATIONAL ASSOCIATION FOR the ADVANCEMENT OF COLORED PEOPLE,INCORPORATED;  Benjamin Chavis;  Mayor, City Hall,Cumberland, Maryland;  State ofMaryland, Defendants--Appellees.
No. 95-1297.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1995.Decided Aug. 15, 1995.

William Lebron Church, Appellant Pro Se.  Evelyn Omega Cannon, Assistant Attorney General, Baltimore, MD, for Appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil complaint pursuant to 28 U.S.C. Sec. 1915(d) (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Church v. NAACP, Inc., No. CA-94-3351-MJG (D.Md. Jan. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.